Citation Nr: 1609815	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  11-18 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1959 to April 1963 and from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This decision grants entitlement to service connection for PTSD.  The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is included in the appeal because a claim of entitlement to service connection for an acquired psychiatric disorder includes any current disorder that is reasonably encompassed by the claimant's reported symptomatology, and there is evidence of other psychiatric diagnoses in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran was scheduled for a hearing before the Board at the RO in January 2016, but he failed to appear.  In February 2016, the Veteran's representative submitted an informal hearing presentation indicating the record was ready for appellate review.  The Board presumes the informal hearing presentation was submitted with the Veteran's consent and deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  The Veteran is free to request another hearing for the remanded issue if he deems it necessary.


FINDINGS OF FACT

The Veteran has PTSD as a result of his active service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

If PTSD is based on in-service personal assault, evidence from sources other than the claimant's records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Additionally, evidence of behavior changes following the claimed assault may serve as corroboration.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the record includes a detailed September 2010 opinion, cosigned by two VA psychologists, that indicates the Veteran has PTSD as a result of racially motivated attacks during his active service.  The opinion proceeds step by step through the Diagnostic and Statistical Manual of Mental Disorder (DSM) criteria and explains how the Veteran and his experiences fulfill the criteria for a PTSD diagnosis, to include a clinically significant change in behavior after the attacks.  The opinion further cites clinical research to support the psychologists' opinion that racism and racially motivated attacks are sufficient to result in PTSD.

The opinion also included reports of behavior changes in response to the attacks.  They note his loss of interest in significant activities and prolonged sense of detachment from his wife and community.

The September 2010 opinion prepared by two mental health professionals, who thoroughly interviewed and examined the Veteran, is highly probative evidence that the reported stressor occurred.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated"); see also Patton v. West, 12 Vet. App. 272 (1999) (noting the inherent difficult in proving an in-service personal assault).  

Thus, the evidence establishes it is at least as likely as not the Veteran has PTSD as a result of his active service.  Resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Treatment records suggest additional psychiatric diagnoses, namely anxiety disorder, NOS, and depressive disorder, NOS.  VA's duty to assist requires a nexus opinion regarding these additional diagnoses.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, when there is a prior diagnosis during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); 38 C.F.R. § 4.125(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that he has a current psychiatric disability, other than PTSD, which was first manifested in service; is otherwise due to a disease or injury during service (including in-service stressors); or is proximately due to, or aggravated by, his service-connected disabilities, including PTSD.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

If a previously diagnosed, and not yet service-connected psychiatric disability, to include anxiety disorder, NOS, and depressive disorder, NOS, is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

Reasons must be furnished for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


